Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The last sentence of paragraph 17 of the specification states that “In this respect, these carbon nanotubes can be considered as ‘non-carbon nanotube carbon materials’”. This sentence is contradictory. Applicant should confirm whether this wording is correct, or whether the sentence should in fact state that the carbon nanotubes can be considered as non-particulate carbon materials, as indicated by the remainder of the paragraph.  
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  In line 1 of claim 12, “either of surfaces” should be “either of the surfaces”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkoshi (U.S. Pat. No. 9,806,427) in view of Hashimoto (U.S. PG Pub. No. 2003/0079893).
In column 1 lines 12-16 Ohkoshi discloses an electromagnetic wave absorber, in particular a radio wave absorber, and a film forming paste that can be preferably used for forming a radio wave absorbing film in the radio wave absorber. In column 2 lines 14-15 Ohkoshi discloses that the radio wave absorber has a peak radio wave absorption between 60 and 270 GHz, which is within the millimeter-wave band (30 to 300 GHz). In column 3 lines 29-30 Ohkoshi discloses that the film comprises epsilon-type iron oxide, meeting the limitations of the magnetic iron oxide of claims 1-2 and 6-7. From column 4 line 56 through column 5 line 7 Ohkoshi discloses that at least a part of the iron can be substituted by another trivalent metal, as recited in claims 3 and 8. In column 9 lines 13-16 Ohkoshi discloses that the radio wave absorbing film can further comprise a polymer, and in column 9 lines 27-28 Ohkoshi discloses that the polymer can be a rubber, as recited in claims 1 and 6. In column 3 lines 25-27 Ohkoshi discloses that the substrate of the absorber has a thickness of 0.1 µm to 5 cm and in column 3 lines 39-45 Ohkoshi discloses that the film preferably has a thickness of 200 µm to 3 mm, leading to an overall thickness encompassing the range recited in claim 11. The film itself can also be considered the electromagnetic wave absorber of claim 6, in which case the thickness of the film overlaps the range recited in claim 11. In column 11 lines 50-52 Ohkoshi discloses that the substrate and adhesive can be joined together with an adhesive, meeting the limitations of claim 12. The differences between Ohkoshi and the currently presented claims are:
i) Ohkoshi does not disclose the further inclusion of a particulate carbon material as a filler. Ohkoshi does disclose in column 8 lines 50-67 the inclusion of carbon nanotubes (not a particular carbon material in accordance with the definition in paragraph 17 of the current specification) to adjust the relative permittivity of the radio wave absorbing film.
ii) Ohkoshi and Hashimoto do not specifically disclose compositions comprising the magnetic iron oxide, rubber, and carbon black in the relative amounts by volume recited in claims 4-5 and 9-10.
iii) Some of the ranges of Ohkoshi overlap or encompass the claimed ranges rather than falling within them.
With respect to i), In paragraph 1 Hashimoto discloses a radio wave absorber for absorbing radio waves of a millimeter wave band. In paragraphs 25-27 Hashimoto discloses that the inclusion of an electroconductive carbon black, meeting the limitations of the filler of claim 1, increases the relative permittivity of the radio wave absorbing layer. The inclusion of the carbon black of Hashimoto in the composition for forming the radio wave absorbing film of Ohkoshi meets the limitations of claims 1-3, and the electromagnetic wave absorber of Ohkoshi and Hashimoto meets the limitations of claims 6-8 and 11-12, as it does not require a reflective layer. 
It would have been obvious to one of ordinary skill in the art to include the carbon black of Hashimoto in the composition and absorber of Ohkoshi, since Hashimoto teaches that the carbon black is effective for adjusting the relating permittivity of a radio wave absorbing layer.
With respect to ii), Ohkoshi discloses in column 8 lines 7-10, column 8 lines 57-63, and column 9 lines 63-66 that the concentrations of iron oxide, carbon nanotubes, and polymer are not particularly limited as long as they do not interfere with the objectives of the invention, and as long as the relative permittivity of the film remains in a predetermined range. Hashimoto discloses in paragraph 26 that the carbon black is present in 4 or less parts by weight of base material (which can be a rubber, paragraph 20 of Hashimoto), consistent with claims 4-5 and 9-10. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since Ohkoshi discloses that the concentrations of the components are not particularly limited as long as they do not interfere with the objectives of the invention, and Hashimoto teaches that the carbon black (which has equivalent use to the carbon nanotubes of Ohkoshi) is present in amounts consistent with the claimed ranges, it is the examiner’s position that it would have been a matter of routine optimization to arrive at the claimed concentrations of iron oxide, carbon black, and rubber, rendering claims 4-5 and 9-10 obvious.
With respect to iii), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	In light of the above, claims 1-12 are rendered obvious by Ohkoshi in view of Hashimoto.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771